[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR RELIEF UNDER SECTION 46b-15 OF GENERAL STATUTES
This matter was instituted under Section 46b-15 of the Connecticut General Statutes. The applicant, Layton Harriman, having obtained a temporary restraining order and temporary custody of his minor child Amber Lee, ex parte, now comes before this court for the scheduled hearing which is mandated under that statute. The applicant must prove, under Section 46b-15(a), that he has been subjected to "a continuous threat of present physical pain or physical injury."  The court can also, in its discretion, make other appropriate orders for the protection of the applicant and dependent children, including orders of temporary custody. It is the opinion of this court that it cannot make orders involving other members of the family or household unless it finds that the applicant and the other family or household members have been subjected to abuse, as defined under said statute. Clearly, the applicant, the court finds, has not been subjected to a continuous threat of present physical pain or physical injury by the respondent, Jackie Harriman. Similarly, the court does not find that the minor child Amber Lee Harriman was subjected to a continuous threat of present physical pain or physical injury by the respondent, despite evidence that the CT Page 2220 respondent's boyfriend may have spanked the child on one occasion.
Accordingly, the court must deny the application and all temporary orders having been previously granted are hereby dismissed.
PELLEGRINO, J.